Citation Nr: 1532932	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-29 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2012, the appellant provided testimony before the undersigned at a Board Central Office hearing.  A transcript of the hearing is of record.  The matter was remanded in May 2012 and June 2013 (at which time the Board also granted service connection for a left knee disorder).  

In a November 2013 Supplemental Statement of the Case, the RO addressed the Veteran's claim for TDIU, stating that it was moot because the Veteran was now receiving a schedular 100 percent rating for rheumatic heart disease.  This is incorrect; even if the Veteran is rated at a 100 percent rating for a single disability, he may still be assessed for TDIU on an alternative basis.  Bradley v. Peake, 22 Vet. App. 280 (2008).  The Bradley decision resulted in the revocation of VAOPGCPREC 6-99, which had held that TDIU could not be considered if claimant already had 100 rating for one or more disabilities.  Accordingly, as the Veteran has other service-connected disabilities which are evaluated as less than total and which may support a TDIU independent of the 100 percent disability rating for his rheumatic heart disease; the matter of TDIU remains on appeal.  


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are rheumatic heart disease (rated 30 percent prior to August 9, 2013 and 100 percent from that date), left total knee replacement (TKR) (rated 60 percent (with a temporary 100 percent disability rating for convalescence from February 24, 2011 to April 1, 2011)), major depressive disorder with alcohol abuse in remission (rated 30 percent) and left knee surgical scar associated with left TKR (rated noncompensable).  

2.  The Veteran has an 11th grade education, worked in the housekeeping/cleaning business and has attended barber school and training for janitorial services.  

3.  The Veteran has been unemployed since at least December 2005.  

4.  The Veteran's informal claim for a TDIU was received on September 22, 2010, at which time there was no pending claim for an increased rating.

5.  Resolving all doubt in the Veteran's favor, the competent and credible evidence of record demonstrates that, during the entire appeal period, his service-connected disabilities (other than rheumatic heart disease) preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision represents a complete grant of the benefit sought on appeal with regard to the TDIU issue, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).

TDIU

The RO received the Veteran's informal claim for a TDIU on September 22, 2010 (at which time there was no pending claim for an increased rating).  In his March 2011 formal TDIU claim, the Veteran reported that he had not been employed full-time since March 2003, when he had been working in janitorial services.  He also reported that he had an 11th grade education, had attended barber school and had training/classes/seminars/certifications related to janitorial services.  In his November 2013 formal TDIU claim, the Veteran reported that he last worked full-time in December 2005 as a housekeeping supervisor.  During his March 2012 Central Office hearing, the Veteran testified that he had dropped out of high school after 11th grade.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing or following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The RO addressed the Veteran's claim for TDIU in a November 2013 Supplemental Statement of the Case, stating that it was moot because the Veteran was now receiving a schedular 100 percent rating for rheumatic heart disease (the RO also explained that the August 2013 VA examiner had opined that the "Veteran could perform gainful sedentary or light duty employment").  [In a November 2013 rating decision, the RO granted an increased rating for rheumatic heart disease from 30 percent to 100 percent effective August 9, 2013 (and determined that special monthly compensation based on housebound criteria had also been met from this date.]  However, a TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. 280 (2008).

In this case, precluding consideration of the 100 percent rating for rheumatic heart disease from August 9, 2013, the Veteran meets the minimum percentage requirements for a TDIU throughout the appeal period under 38 C.F.R. § 4.16(a), based upon his 60 percent rating for his left TKR.  Hence, the central inquiry is "whether the veteran's service-connected disabilities [other than rheumatic heart disease] alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

As noted above, the record reflects that the Veteran has not held full time employment at any time since at least December 2005.  In addition, November 2010 letters from the Veteran and his uncle note that he has been unable to work because of his left knee disability.  

The evidence against the Veteran's claim consists of an August 2013 VA opinion that the "Veteran could perform gainful sedentary or light duty employment"; however, this opinion was based on consideration of the Veteran's knee and cardiovascular disabilities and does not show that the examiner considered the Veteran's service-connected major depressive disorder with alcohol abuse in remission.  Thus, it is not adequate for rating purposes.  

The evidence in support of the Veteran's claim include records from the Social Security Administration (SSA), which show that he was granted SSA disability benefits based on "S/P [status post] bilateral knee replacement" (notably, VA has denied the Veteran's right knee service connection claim) and VA and private treatment records, which show that his left knee was fused in July 2010, he is in a wheelchair and motorized scooter and his health concerns, including mobility issues, have increased his depression.  Further, a June 2012 VA examination report notes that the Veteran "would be unable to do any job which required walking, bending, kneeling, or lifting due to fused left knee."  Private treatment records include: (1) a February 2011 statement noting that the Veteran "is unable to do any kneeling, can't climb, stand or walk for more than one hour at a time, and cannot squat;" (2) a March 2011 statement noting that, "[d]ue to immobility of the left leg, the [Veteran] is unable to climb a ladder, knee to the ground, stand, or walk greater than one hour and unable to walk greater than 50 feet at a time;" (3) a November 2013 statement that "due to several conditions including but not limited to osteoarthritis and backache [the Veteran] is unable to perform any job duties" and "these chronic conditions greatly impair [the Veteran's] ability to perform daily activities without use of wheelchair, crutches, and or cane at all times" (notably, the record shows that the Veteran uses a wheelchair, crutches and/or cane because of his left knee disability); (4) a November 2013 statement from his orthopedic surgeon that, due to his right and left knee, the Veteran "is unable to work in any capacity at this time, and I am not sure when or if he will be able to return to work in any capacity;" and (5) a June 2014 statement that the Veteran's osteoarthritis of the knee, backache and abnormal gait prohibits him "from doing any climbing, persistent walking without assistance."  Finally, an October 2014 VA examination report includes the opinion that "the majority of [the Veteran's] physical limitations appear to be mostly related to the left knee and shortened left leg length."

In weighing the lay and medical evidence of record, as well as the Veteran's education and work history in the field of janitorial services, the Board finds that it is unlikely that the Veteran would be able to find substantially gainful employment in another profession or field.  The medical evidence of record indicates that the Veteran is likely unable to perform manual labor jobs, and that his physical and mental health prevents him from being able to perform work that requires interaction with the public.  In viewing all of the evidence together, the opinions of record seem to suggest that the Veteran would be capable of sedentary employment. 

However, given the Veteran's 11th grade education and work history performing manual labor in janitorial services, the Board finds that it is unlikely that the Veteran is capable of obtaining sedentary employment, as he has neither the qualifications nor work experience for a position such as an office job or other light employment.  Based on the foregoing, and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that that it is reasonably shown that by virtue of his service connected left knee and major depressive disorder (and excluding rheumatic heart disease which was assigned a 100 percent rating from August 9, 2013) the Veteran is precluded from participating in any substantially gainful employment consistent with his education/training and experience, and that a TDIU rating is warranted throughout the appeal period.

Special Monthly Compensation (SMC)

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including TDIU.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this principle, entitlement to (SMC ) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine, particularly in light of the grant of entitlement to TDIU herein, whether the issue of entitlement to SMC  has been raised by the record.  [Notably, SMC has been granted under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a) for loss of use of one foot from June 19, 2012 and under 38 U.S.C.A. § 1114(s) and 38 C.F.R. § 3.350(i) for rheumatic heart disease rated 100 percent and additional service-connected disabilities of left knee and major depressive disorder with alcohol abuse in remission independently ratable at 60 percent or more from August 9, 2013.]

In this case, the Board finds that the issue of entitlement to SMC at a higher rate than that which has been assigned has not been raised by the record.  Concerning housebound status, the Veteran has at no point prior to August 9, 2013 had a single disability rated at 100 percent with an additional disability rated at 60 percent or more.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that the grant of TDIU based on single disability can satisfy the single disability rated at 100 percent requirement.  However, the grant of TDIU above was based on the combined effects of the Veteran's service-connected left knee and major depressive disorder disabilities, and not solely based on a single disability.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  Further, while a temporary total rating was in effect during the appeal period from February 24, 2011 to April 1, 2011, the Veteran did not have a second disability rated at 60 percent or more.  38 C.F.R. §§ 4.29, 4.30.  

There is no lay or medical evidence that the Veteran was housebound due to his service-connected disabilities prior to August 9, 2013.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Indeed, the evidence shows that the Veteran was able to go to his medical appointments and accompany his spouse to the store using his assistive devices.  There is no lay evidence of record indicating that the Veteran requires aid and attendance (which was most recently denied in a May 2015 rating decision), and the medical evidence of record, including the examinations for housebound status or permanent need for aid and attendance, show that he is able to largely attend to daily living activities, such as basic hygiene.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Further, SMC has been granted on account of loss of use of one foot from June 19, 2012.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Accordingly, the evidence of record does not raise the issue of entitlement to SMC at higher rates than that which has already been established under any potentially applicable theory, and such is not inferred.  


ORDER

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


